IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44728

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 597
                                                )
       Plaintiff-Respondent,                    )   Filed: September 26, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JENNIFER M. SEVERIN,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Teton County. Hon. Gregory W. Moeller, District Judge.

       Order denying Idaho         Criminal    Rule    35     motion   for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jennifer M. Severin pled guilty to one count of domestic battery with traumatic injury,
Idaho Code §§ 18-903(a), 18-918(2). The district court imposed a unified sentence of six years,
with a minimum period of confinement of two years, and retained jurisdiction. The district court
later relinquished jurisdiction. Severin filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which the district court denied. Severin appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Severin’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Severin’s
Rule 35 motion is affirmed.




                                              2